Citation Nr: 0828271	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel







INTRODUCTION

The veteran had active service from September 1978 to June 
1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision of the Waco, Texas 
Regional Office (RO).    


FINDINGS OF FACT

The competent medical evidence of record does not demonstrate 
that a current low back disability is causally related to 
active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
low back pain related to an in-service back injury. 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (2002); 
38 C.F.R. § 3.303 (2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2007). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007). 

While in service, the veteran sought medical care in February 
1990 for low back pain as a result of having been thrown 
around during a bumpy ride in a heavy troop truck.  The 
veteran complained of back pain four days after the incident.  
The examiner noted how the veteran landed on his coccyx 
(tailbone) and that he complained of persistent pain.  The 
examiner found no edema or erythema. The x-ray was normal.  
The diagnosis was sacral contusion.  The examiner also gave 
him several one week limitations: no running, jumping, 
marching, or sit ups.  There were no additional complaints of 
back pain while in service.  On the veteran's discharge 
examination report, April 1992, his spine was evaluated as 
normal and the veteran indicated "no" to the question about 
recurrent back pain.  The veteran was discharged in June 
1992.

After service there are no documented complaints for low back 
pain until June 2000, a gap of eight years.  The Board finds 
the absence of documented complaints or treatment for over 
two years after the truck incident until the veteran's 
discharge from service, and then for eight more years 
following military discharge to be very probative.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to 
discuss his pain and other experienced symptoms. See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Indeed,  the veteran 
attested in his statement to the RO that he did experience 
continuous pain, but chose to address this pain with home 
remedies and over the counter products.  He stated he 
traveled to Mexico three times between 1992 and 1997 to 
received pain-killing injections and pain-killing medication 
from a medical clinic which apparently keeps no records.  See 
Veteran's Statement, dated May 2006.  Lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Ultimately, the Board finds that this lack of documented 
treatment for eight years is more probative than the 
veteran's current recollection of symptoms experienced in the 
past.  Therefore, continuity has not here been established, 
either through the competent evidence or through his 
statements.  

Moreover, there is no competent medical evidence that the 
current back disability is causally related to the veteran's 
service.  When the veteran did seek treatment in June 2000, 
he complained of low back pain to his physician at D. 
Diagnostic Associates.  An October 2001 x-ray showed an 
otherwise normal lumbar spine.  The veteran's first visit to 
the VA medical facility was in November 2005 for pain.  He 
had an MRI examination in January 2006.  The examiner 
observed a moderate loss of intervetebral disk height; a 
moderately large broad-based posterior disk protusion at L4-5 
which produced canal stenosis and severe bilateral lateral 
recess stenosis; at L3-4 a small broad-based posterior disk 
bulge without significant midline canal stenosis and again 
mild loss of intervertebral disk height; and at L5-S1 a 
broad-based posterior disk bulge which appears to mildly 
deform the left S1 nerve root, but no significant deformity 
of the theca sac.
 
The veteran had a VA examination in July 2006.  The examining 
physician noted the results of the January MRI and conducted 
his own examination.  Based on the physician's own 
experience, the veteran's history, the lack of supporting 
medical history, the normal discharge examination, and the 
one time sacral contusion that did not establish a chronic 
condition while in service, the examining physician concluded 
that the veteran's back condition is less likely as not (less 
than 50/50 probability) caused by or a result of sacral 
injury in service.

No competent evidence of record causally relates the 
veteran's current low back disability to active service. 

The Board acknowledges that the veteran believes that his 
current diagnosis is causally related to active service. 
However, the veteran has not been shown to possess the 
requisite training or credentials needed to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  The claim is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2006.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in July 2006 
to determine the nature and etiology of the low back pain.  
The examination was discussed above. 
 
Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to service connection for low back pain is 
denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


